Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 29, 2017

                                      No. 04-17-00851-CV

                                       Herman ADAMS,
                                          Appellant

                                                v.

                               MACLAMAR MANAGEMENT,
                                      Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2017CV04194
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        The trial court signed a final judgment on November 16, 2017. Because appellant did not
file a motion for new trial, motion to modify the judgment, motion for reinstatement, or request
for findings of fact and conclusions of law, the notice of appeal was due to be filed on December
16, 2017. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal
was due on December 31, 2017. See TEX. R. APP. P. 26.3. Although appellant filed a notice of
appeal within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for
extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court